DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amended application filed on 01/21/2021.
Claims 1-20 are presented for examination.
Examiner would like to thank applicants for clarifying the claimed invention during the January 19, 2021 interview.

Response to Arguments
Applicant’s arguments/amendments, see Remarks pgs. 9-12, filed 01/21/2021, with respect to claims 1, 11, and 18 have been fully considered and are persuasive.  The rejection of claims 1, 11, and 18 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-20 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least: “automatically classifying, based on the performance metrics and using a second machine-learning model controlled by the first tenant, resource of the cloud computing environment that is contended during the anomaly; and providing, by an operation controlled 
The closest prior art of record Zhang et al (X. Zhang, E. Tune, R. Hagmann, R. Jnegal, V. Gokhale, J. Wilkes, “CPU2: CPU performance isolation for shared computing clusters, ACM 2013, pgs. 379-391) discloses Collecting CPI data, identifying antagonists, detecting performance anomalies. However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims “automatically classifying, based on the performance metrics and using a second machine-learning model controlled by the first tenant, resource of the cloud computing environment that is contended during the anomaly; and providing, by an operation controlled by the first tenant, a corresponding trigger to facilitate a mitigation of the anomaly by the first tenant”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2129



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        04/02/2021